Title: IV. Notes on American Trade with Ireland, [1790?]
From: Unknown
To: 


Ireland[1790?]
Dublin,
   West Coast
 the emporium, more flax ceed and potash, exported from the U.S. than to all the other ports put together—and also more linen imported than from all the other ports together, altho the vessells generally return, in only a small part loaded, as a full cargo of Linnen would amount to £80,000 Sterling, and the Cargoes of seed, and Ashes seldom to more than 3. or 4000 Currency. It is found by experience that at the Dublin Wharehouses, the linens are purchased cheaper than from the manufacturer owing to necessity the Merchants are under of selling them, at whatever price they will sell for, being generally in advance to the manufactures.
Newry,
   West Coast
 is the next place in point of importance there being an inland Navigation into a lake Called Lough Neigh and from thence to Colerain in the North. This place is also a repository for the Linnen manufactures have a large magazine, for the unpacking and examination and stamping the Linnens.
Belfast,
   North West
 has an inferior proportion also of the American trade.
London
   North
 Derry has at least an equal proportion to Newry of the export trade from this Country but as they do not in that neighbourhood manufacture little else than the 3¼ Linnens, the produce of the Cargos which are of principally Flax seed and some pot ashes, is placed in Dublin Newry or Belfast for Linnens or the vessells nearly return in Ballast.
Sligo—Some
   Nth East Coast
 export trade to these places, but little or no imports.
Considerable
   Limerick on the East Coast
 export of Seed and ashes, but no imports scarcely, the proceeds being transmitted to Dublin or London.
Cork.
   South West Coast
 Before the War and for a short time since, there were considerable proportions of provisions imported from thence but at present very little. However the lumber from the Chesepeke, forms rather an extensive export trade to this place, and the proceeds are lodged either in Dublin or England.
Waterford
   S. W. Coast
 and Wexford Port intermediate between Cork and Dublin. Very little done either in exports and imports with America.
New York and Philadelphia are supposed to engross ⅞ of the trade of the U.S. with Ireland. There is besides some export from Wilmington North Carolina—Virginia and Maryland principally in the article of flax seed.
